                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                          )
INMUSIC BRANDS, INC,                      )
    Plaintiff,                            )
                                          )
      v.                                  )         C.A. No. 17·010-JJM·LDA
                                          )
ROLAND CORP.,                             )
    Defendant.                            )
~---------------------)

                                       ORDER

JOHN J. MCCONNELL, JR., United States District Judge.

      InMusic Brands, Inc. filed a patent infringement action against Roland

Corporation, alleging infringement of U.S. Patent Nos. 9,424,827 (Electronic

Percussion Instrument with Enhanced Playing Area, the '827 Patent); 8,039,724

(Removeable Electronic Drum Head for an Acoustic Drum, the '724 Patent); and

8, 785,758 (Electronic Hi· Hat Cymbal Controller, the '758 Patent). Both parties filed

Claim Construction Briefs and the Court referred the matter to Magistrate Judge

Lincoln D. Almond to conduct a MaTkman hearing. On June 12, 2019, issued the

attached Report and Recommendation, construing the disputed claim terms. ECF

No. 71.

      After review of both parties' objections and conducting a de novo review, the

Court finds the Magistrate Judge's reasoning to be thorough and persuasive. The

Court therefore adopts the Report and Recommendation with one clarification as to

the construction of the term "drum hoop" in the '724 Patent. The R & R recommended
that "drum hoop" does not need construction and should be given its plain and

ordinary meaning. The R & R went on to suggest that "[i]t is commonly understood

to be a hoop or rim used to hold a drumhead or drumskin against a drum shell or

body." ECF No. 71 at 11. In their briefing to this Court, both parties consent to using

the plain and ordinary meaning, but agree that that meaning is not what the

Magistrate Judge suggests it is commonly understood to be, but that which is found

in the '724 specification in Figure 5, element 402. In light of the parties' agreement

on this term, the Court adopts the Magistrate Judge's recommendation that "drum

hoop" be given its plain and ordinary meaning, but clarifies that that meaning is in

Figure 5, element 402 of the '724 Patent as agreed to by the parties.




John J. McConnell, Jr.
United States District Judge

August 2, 2019




                                          2
